Citation Nr: 0840371	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-01 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a bilateral hip 
disability.

4.  Entitlement to service connection for a bilateral arm 
disability.

5.  Entitlement to service connection for a bilateral ankle 
disability.

6.  Entitlement to service connection for rheumatic fever.

7.  Entitlement to service connection for a heart disability.

8.  Entitlement to service connection for bilateral hearing 
loss.

9.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to 
December 1958.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  As set forth above, the 
veteran's claim is now in the jurisdiction of the RO in 
Cleveland, Ohio.  

In connection with his appeal, the veteran requested and was 
scheduled for a hearing before a Veterans Law Judge at the 
RO.  In August 2008, prior to the hearing, the veteran 
withdrew his hearing request and asked that the Board proceed 
with consideration of his claims, based on the evidence of 
record.

As set forth in more detail below, a remand is required with 
respect to the veteran's claims of service connection for a 
bilateral knee disability, a low back disability, a bilateral 
hip disability, a bilateral arm disability, a bilateral ankle 
disability, a heart disability, and rheumatic fever.  These 
issues are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDING OF FACT

The veteran's current bilateral hearing loss and tinnitus are 
as likely as not the result of noise exposure in service.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, bilateral 
hearing loss and tinnitus were incurred during active 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b)(1) (2008).  VA also has a 
duty to assist claimants in obtaining evidence needed to 
substantiate a claim, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c) (2008).

In this case, the Board finds that VA fulfilled its 
notification duties to the veteran in a May 2004 letter which 
addressed all the pertinent notice elements delineated in 
38 C.F.R. § 3.159(b)(1).  In March 2006, the RO sent the 
veteran a letter for the express purpose of notifying him of 
the additional requirements imposed by the United States 
Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO then reconsidered the veteran's claims in a May 2007 
Supplemental Statement of the Case.  Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an Statement of the Case or Supplemental 
Statement of the Case, is sufficient to cure a timing 
defect).

VA has also fulfilled its duty to assist by obtaining the 
veteran's available service medical records, as well as 
obtaining a VA medical opinion in connection with the claim.  
38 U.S.C.A. § 5103A(c) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.159(c)(2)-(4) (2008).  The veteran has indicated that he 
has no further evidence to submit and has asked that the 
Board proceed with consideration of his appeal.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA duties 
to the veteran with respect to the issues adjudicated in this 
decision.  In any event, the Board finds that any deficiency 
in VA's VCAA notice or development actions would be harmless 
error, given the favorable decision below.


Background

In this case, the veteran's service medical records are 
largely unavailable.  The National Personnel Records Center 
(NPRC) has advised VA that the veteran's service records were 
likely destroyed in the July 1973 fire which occurred at the 
NPRC facility and that alternative records such as morning 
reports and records from the Office of the Surgeon General 
(SGO) are not available.  

The veteran's service personnel records, including his DD 
Form 214, show that his military occupational speciality was 
Airframe Repairman.  He is the recipient of the Good Conduct 
Medal.  

In April 2004, the veteran submitted an original application 
for VA compensation benefits, seeking service connection for 
numerous disabilities, including bilateral hearing loss and 
tinnitus.  He indicated that these disabilities had begun in 
service.  

In connection with his claim, the veteran underwent VA 
audiology examination in January 2005.  On examination, he 
reported gradual hearing loss and tinnitus since service.  He 
indicated that during service, he was exposed to excessive 
noise from helicopters and occasional weapons qualifications 
without the benefit of hearing protection.  After his 
separation from service, he reported occupational noise 
exposure, including working in a Pepsi bottling facility for 
43 years.  The veteran indicated that he had not worn hearing 
protection prior to the 1970's.  After that time, he wore 
hearing protection most of the time.  Audiological evaluation 
showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
60
60
LEFT
15
15
20
55
60

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 in the left ear.  After 
examining the veteran and reviewing the claims folder, the 
examiner concluded that the veteran's current hearing loss 
and tinnitus were as least as likely as not caused by or the 
result of noise exposure during service.  The examiner 
explained that the following factors had been considered in 
reaching his decision:  the veteran's duties as an airframe 
repairman, his recollections of in-service noise exposure 
without hearing protection, his recollections that his 
hearing loss and tinnitus had begun during service, and the 
absence of hearing test data from service.  

The veteran again underwent VA audio examination in June 
2005.  He again reported excessive noise exposure during 
service, as well as post-service occupational noise exposure.  
Audiological evaluation showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
60
65
LEFT
25
20
30
70
70

Speech audiometry revealed speech recognition ability of 96 
percent, bilaterally.  After examining the veteran and 
reviewing the claims folder, the examiner again concluded 
that it was at least as likely as not that the veteran's 
current hearing loss and tinnitus were caused by or a result 
of noise exposure during service.  The examiner acknowledged 
that there was no medical evidence in the claims folder which 
documented a hearing loss disability in service.  However, he 
noted that there was likewise no evidence to dispute the 
veteran's recollection of the onset of his hearing loss and 
tinnitus during service, nor was there employment screening 
data or other evidence to show that the veteran's hearing 
loss was due to post-service noise exposure.  For these 
reasons, it was as likely as not that the veteran's current 
hearing loss and tinnitus had begun during service.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such as an organic 
disease of the nervous system like sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 
3.307(a)(3), 3.309(a).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a).  

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The veteran seeks service connection for bilateral hearing 
loss and tinnitus, which he argues are a result of noise 
exposure during his period of active service.

As an initial matter, the Board finds that there is evidence 
of record which supports the veteran's contentions of in-
service noise exposure.  Specifically,  his DD Form 214 
confirms that his military occupational speciality was 
airframe repairman, a speciality consistent with noise 
exposure.  His written statements and reports in clinical 
settings regarding his in-service noise exposure are also 
consistent and credible.  In view of the foregoing, the Board 
concludes that there is sufficient evidence in the record on 
appeal to show that the veteran sustained acoustic trauma 
during active service.  

As noted, however, that an injury or disease occurred in 
service is not enough; there must be chronic disability 
resulting from that injury or disease.  In this case, the 
veteran has submitted credible testimony of in-service noise 
exposure as well as decreased hearing acuity and tinnitus 
since service.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (addressing lay evidence as potentially competent 
to support presence of disability even where not corroborated 
by contemporaneous medical evidence).  

Although there is no clinical evidence of a diagnosis of a 
hearing loss disability or tinnitus during service or within 
the first post-service year, this is through no fault of the 
veteran, as his service medical records were apparently 
destroyed in the 1973 fire at the NPRC.  Moreover, the Board 
notes that even if a veteran does not have a diagnosis of a 
hearing loss disability during the time of active duty, such 
does not prohibit service connection.  Hensley, 5 Vet. App. 
at 159-60.  Rather, service connection may still be 
established if (1) a veteran currently satisfies the criteria 
of 38 C.F.R. § 3.385, and (2) the evidence links current 
hearing loss disability with service.  Id. at 158.  See also 
38 C.F.R. § 3.303(d).

With respect to the first element, the Board observes that 
audiological testing performed by VA in January 2005 and June 
2005 shows that the veteran's bilateral hearing loss is 
sufficient to satisfy the criteria of 38 C.F.R. § 3.385.  He 
was also diagnosed as having tinnitus.  

Having established in-service acoustic trauma and a current 
bilateral hearing loss disability and tinnitus, the next 
question for consideration is whether the record establishes 
a nexus between the current hearing loss and tinnitus and the 
in-service noise exposure.  

In that regard, the Board notes that in January and June 
2005, a VA medical examiner, after examining the veteran and 
reviewing his complete claims folder, concluded that the 
veteran's current hearing loss and tinnitus were as likely as 
not due to noise exposure during service.  

The Board assigns these opinions great probative, as they 
were rendered by an audiologist, who would have specialized 
training in the origins of sensorineural hearing loss.  The 
Board further observes that the VA audiologist based his 
conclusions on an examination of the veteran as well as an 
evaluation of his medical history and a review of the claims 
folder.  See Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 
(1993); See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Given the evidence of in-service noise exposure, the 
veteran's competent and credible testimony of hearing loss 
and tinnitus since service, and the medical opinions 
discussed above, the Board finds that the record on appeal is 
at least in equipoise as to whether the veteran's current 
hearing loss and tinnitus are causally related to his active 
service.  

As noted above, under the benefit-of-the-doubt rule, for the 
veteran to prevail, there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  Thus, the Board finds that service 
connection for bilateral hearing loss and tinnitus is 
warranted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.




REMAND

The veteran also seeks service connection for a bilateral 
knee disability, a low back disability, a bilateral hip 
disability, a bilateral arm disability, a bilateral ankle 
disability, a heart disability, and rheumatic fever.  

The veteran reports that during boot camp, he became ill with 
a fever and swelling in the joints and was hospitalized for 
treatment.  He was diagnosed as having rheumatic fever and 
advised that he could develop heart problems in the future.  
The veteran argues that his current heart and orthopedic 
disabilities are residuals of his in-service rheumatic fever.  

In support of his claim, the veteran has submitted private 
medical records, dated from October 1997 to September 2006.  
In pertinent part, these records show treatment for several 
orthopedic complaints, as well as coronary artery disease.  
These records note that the veteran reported a history of 
rheumatic fever during service on several occasions.  

As set forth above, the veteran's service medical records are 
largely unavailable.  Of record, however, is a February 1957 
clinical record cover sheet showing that on February 14, 
1957, the veteran was hospitalized at the U.S. Army Hospital 
at Fort Carson, Colorado.  He was discharged to duty on 
February 19, 1957, with a diagnosis of left knee arthritis, 
not otherwise classified, cause unknown.  Also of record is a 
March 6, 1957, clinical record cover sheet showing that the 
veteran was again hospitalized at the U.S. Army Hospital at 
Fort Carson, Colorado, for observation of chlorine gas 
inhalation.  He was discharged to duty the following day, 
with no significant disease found.

Under the VCAA, VA is required to obtain relevant records 
from a Federal department or agency, including records from 
the service department.  Indeed, VA may only end these 
efforts to obtain these records if it is concluded that the 
records sought do not exist or that further attempts to 
obtain them would be futile.  38 C.F.R. § 3.159(c)(2).

In this case, the record on appeal documents two periods of 
inpatient hospitalization during service.  The Board notes 
that VA's Adjudication and Procedure Manual (M21-1MR) 
indicates that if a veteran was hospitalized during service, 
additional clinical records, such as "detailed daily 
treatment records and nursing notes" may be available as 
they were filed by hospital and not by individual.  See M21-
1MR, Part III, iii.2.B.12.c.  It does not appear that the RO 
has requested a search for such hospital records.  Given the 
evidence of record and the nature of the veteran's claims, 
the Board finds that additional efforts are necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the NPRC or 
other appropriate of records and request 
hospitalization records pertaining to the 
veteran's treatment at the U.S. Army 
Hospital at Fort Carson, Colorado, for 
the periods from February 14, 1957, to 
February 19, 1957, and from March 6, 
1957, to March 7, 1957.  All efforts to 
obtain these records should be detailed 
in the claims folder.

2.  After the development requested above 
has been completed, and after completing 
any additional development deemed 
necessary, the RO should again review the 
record.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


